Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/27/2021 and 8/02021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Election/Restriction
Claims 1-4, 6, 7, 13-15 and 19-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 10 and 12 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8, 10 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between inventions of Groups I: claims 1-4, 6, 7, 13-15 and 19-22, and Group II: claims 8, 10 and 12, as set forth in the Office action mailed on 8/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that 
The broadest scope of Independent Claim 9 would not appear to require the formation of an aromatic vinyl resin since claim 9 does not require the presence of more than one molecule of aromatic vinyl monomer, i.e. the polymerization could occur by the reaction of an unrecited monomer since claim 9 is open-ended. Since a determination of patentability of Group III: claims 9, 16 and 18, can be made without a serious burden to the Examiner, the restriction requirement between the inventions of Group I and Group III is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Lee (KR10-2014-0045782, p.1, 2014: English Machine Translation) fails to make obvious a expandable resin composition or a method of preparing an expandable resin composition thereof comprising an aromatic vinyl resin and zinc 2/g to about 10 m2/g, as measured using a BET analyzer; wherein the zinc oxide has a peak intensity ratio (B/A) of about 0.05 to about 0.5 in photoluminescence measurement. Moreover, Padmavathy (Enhanced bioactivity of ZnO nanoparticles-an antimicrobial study, Science and Technology of Advanced Materials, p.35004), Benhedal (Photocatalytic degradation of phenol and benzoic acid using zinc oxide powders prepared by the sol–gel process, Alexandria Engineering Journal, p.517, May, 2013) and Jesionowski (Zinc Oxide – From Synthesis to Application: A Review, Materials, p.2833, April, 2014), as a whole, do not provide one of ordinary skill in the art the guidance or motivation to modify the teachings of Lee to produce a zinc oxide that also has a peak position degree (2θ) in the range of about 35o to about 37o and a crystallite size of about 1,000 Angstrom to about 2,000 Angstrom in X-ray diffraction (XRD) analysis, as calculated by: 

    PNG
    media_image1.png
    66
    251
    media_image1.png
    Greyscale

where K is a shape factor, λ is an X-ray wavelength, β is an FWHM value (degree) of an X-ray diffraction peak, and θ is a 
	Accordingly, it would not have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an expandable resin composition or a method of preparing the composition thereof having included therein the zinc oxide as recited in the Claim Set filed 11/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626